DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/23/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 21-23 and 25 are rejected under 35 U.S.C. 103 as obvious over USPN 2,544,315 to Heldmann in view of USPAP 2010/0226947 to Theberge and further in view of (when necessary) USPAP 2006/0151347 to Grossman, USPN 5,275,284 to Onotsky, and/or USPAP 2017/0042741 to Salamone.



Claim 1, Heldmann discloses a cleaning tool, the cleaning tool comprising: a carrier layer including an absorbent substrate (pad); a cleaning agent (e.g. quaternary ammonium salt) stored by the carrier layer; a dispenser material (cotton) included in the carrier layer, a backer layer (adhesive strip) disposed above the carrier layer inherently providing (at least some) structural support to the carrier layer of the cleaning tool; a release liner (covering strip) disposed below the carrier layer; and an activation area disposed between the release liner and the carrier layer and configured to be removably affixed to a surface (see entire document including Figures 3-4 and column 2, lines 11-48). It is noted that the current specification specifically mentions the carrier being made of cotton material [0076]. 
Heldmann does not appear to mention including a wet cleaning agent that dispenses (flows) from the carrier layer but Theberge discloses that it is known in the bandage art to include a wet cleaning agent in a carrier layer to allow the cleaning agent to release (flow) from the carrier layer over time (see entire document including [0003], [0006], [0037], [0075], [0076], [0092], [0107]-[0118], and [0200]). Therefore, it would have been obvious to one having ordinary skill in the art to include a wet cleaning agent that dispenses (flows) from the carrier layer of Heldmann motivated by a desire to construct a bandage that progressively releases a cleaning agent. 
Regarding the backer layer being providing structural support to the carrier layer, all materials are rigid to a degree so Heldmann teaches the claimed limitation. Plus, Grossman discloses that it is known in the art to construct a flexible bandage strip “rigid enough” such that the flexible strip does not fold upon itself during application (see entire document including [0119] and [0120]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the backer layer of Heldmann rigid enough so that the flexible strip does not fold upon itself during application. Plus, Onotsky discloses that it is known in the art to construct a flexible adhesive bandage with a rigid backer layer to eliminate the manipulative steps required to remove bandages from their envelopes (see entire document including column 2, lines 11-15 and column 3, lines 40-65). Therefore, it would have been obvious to one having ordinary skill in the art to construct the flexible adhesive bandage of Heldmann with a rigid backer layer to eliminate the manipulative steps required to remove bandages from their envelopes.
Regarding the claimed intended use, considering that the applied prior art teaches a substantially identical cleaning tool (adhesive bandage) in terms of structure, the cleaning tool taught by the applied prior is inherently capable of performing the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 3, the cleaning agent is impregnated in the carrier layer (column 2, lines 21-28). 
Claim 4, Heldmann does not appear to mention a thermal layer but Salamone discloses that it is known in the cleaning tool art to include a thermal layer to increase temperature and facilitate faster healing (see entire document including [0002], [0007] and [0011]). Therefore, it would have been obvious to one having ordinary skill in the art include a thermal layer to increase temperature and facilitate faster healing.
Claims 5 and 25, Heldmann does not appear to mention the cleaning agent including a surfactant and enzymes (fabric cleaning agents) but Theberge discloses that it is known in the cleaning tool art to include a surfactant and/or enzymes in/as a cleaning agent (see entire document including [0054] and [0082]). Therefore, it would have been obvious to one having ordinary skill in the art include a surfactant and enzymes in/as the cleaning agent of Heldmann, because it is within the general skill of a worker in the art to select a known cleaning composition on the basis of its suitability and desired characteristics. 
Claims 21-23, considering that the carrier layer of Heldmann is an absorbent pad, it is inherently configured to release at least a portion of the cleaning agent onto a surface in response to pressure being applied and configured to reabsorb at least a portion of the cleaning agent and a contaminant from a surface in response to removal of the pressure being applied. It is noted that the carrier of Heldmann may be a cotton pad and the current specification also discloses the use of a cotton pad [0076].



Response to Arguments
Applicant's arguments filed 5/23/2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The following patent is cited to further show the state of the art with respect to wetted bandages with a structure similar to the claimed invention: USPAP 2009/0208559 to Drew.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789